Citation Nr: 0804400	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-00 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to June 
1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.

In November 2007, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
The veteran submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the veteran.


FINDINGS OF FACT

1.  In an unappealed April 1971 rating decision, the RO 
denied the veteran's original claim of entitlement to service 
connection for a back disability on the basis of no findings 
of any permanent aggravation of a pre-existing back 
condition.

2.  Evidence added to the record since the April 1971 rating 
decision is new, but it does not provide a reasonable 
possibility of substantiating the claim for service 
connection for a back disability.


CONCLUSIONS OF LAW

1.  The RO's April 1971 decision is final as to the claim of 
service connection for a back disability.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been received since the 
April 1971 rating decision and the veteran's claim for 
service connection for a back disability, is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Regarding VA's duty to notify, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

VA satisfied its duty to notify as to the claim to reopen by 
means of May 2004 and March 2006 letters from the AOJ to the 
appellant.  The May 2004 letter asked the veteran to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  The May 2004 letter also referenced the previous 
final denial of a claim for service connection for a back 
condition and noted that the service connection claim was 
denied because a comparison of the pre-service findings, 
together with service medical records and the findings shown 
upon VA examination in September 1970 failed to show any 
permanent aggravation of the pre-existing condition.  The 
March 2006 letter also informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements, the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, to the extent that there was any notice 
deficiency in the May 2004 VA letter, the Board finds that 
any such notice error did not affect the essential fairness 
of the adjudication because any defect in this respect was 
cured by actual knowledge on the part of the claimant.  The 
Board finds that statements and contentions made by the 
appellant and her representative throughout the appeal 
period, to include the notice of disagreement, received in 
May 2005, statement of the veteran's representative, dated in 
May 2006, and testimony provided at the November 2007 Travel 
Board hearing, demonstrate actual knowledge of the 
information and evidence necessary to substantiate the 
petition to reopen the claim for service connection.

Moreover, while notice was not provided in the above letters, 
or in any other correspondence, of the information or 
evidence need to substantiate the underlying claim for 
service connection, VA's failure to provide such notice is 
harmless as it has no adverse impact on the veteran because 
the instant decision denies the veteran's claim to reopen and 
the veteran was informed in the May 2004 of the basis of the 
previous final denial.  As such, the absence of this notice 
does not prejudice the veteran here.  

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

With regard to VA's duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  The claims file 
contains a letter from L.G., D.O., dated in October 1968, 
which was a month prior to the veteran entering active 
service.  Additionally, the claims file contains the 
veteran's statements in support of his claim, to include 
testimony at a Travel Board hearing.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

The Board notes that the veteran testified at the November 
2007 Travel Board hearing that he had received treatment for 
his back from a private physician within three years of 
discharge from service.  (See Transcript "Tr." at 5.)  The 
veteran testified that this physician had passed away and 
that he could not remember the name of the hospital where he 
was treated.  (Id. at 6.)  The veteran further testified that 
he got a job within a few months of being discharged from 
active duty, but his back problems were not documented in his 
personnel records as he did not miss any days of work due to 
his back.  (Id. at 7-8.)  As such, the Board finds that 
further development is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board notes that the 
veteran is aware that he can obtain and submit any relevant 
evidence in his possession.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  
New and material evidence

Initially, the Board points out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim to reopen the service connection claim in question was 
received in May 2004.  As such, the amended provision is for 
application in this case and is set forth below.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  The 
RO noted in the September 2004 rating decision on appeal that 
the service connection claim was considered reopened.  
Nevertheless, the question of whether new and material 
evidence has been received to reopen such claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claim accordingly.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

Historically, an April 1971 rating decision denied the 
veteran's claim seeking service connection for a back 
disability based on no findings of any permanent aggravation 
of a pre-existing back disability.  Notice of the 
determination and his appellate rights were issued by a 
letter dated May 6, 1971 with an attached VA Form 21-6782.  
The appellant did not perfect an appeal of this decision, and 
it became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the previous final 
denial, in April 1971, included a letter from L.G., D.O., 
dated October 24, 1968.  Dr. L.G. noted that the veteran had 
been under his care for since August 23, 1968 for treatment 
of an unstable condition of his lower back.  In this letter, 
Dr. L.G. noted that X-rays revealed an irregularity of 
developmental origin of the inferior plate of L4 and D12.  It 
was also noted that objective examination revealed 
subluxation of the right sacroiliac joint associated with 
spasm of the gluteal and piriformis muscles.  Dr. L.G. opined 
that the veteran had a chronic unstable low back which will 
be subject to recurrent attacks of acute muscular strain upon 
the slightest provocation.  He also recommended a thorough 
physical for the condition.  The veteran's service medical 
records were also of record at the time of the April 1971 
rating decision.  The veteran's November 1968 clinical 
entrance examination revealed an abnormal spine.  It noted a 
full range of motion without pain or muscle spasm.  The X-ray 
findings and objective examination findings noted in Dr. 
L.G.'s letter were incorporated into the examination report.  
The veteran was noted as having a physical profile of "2" 
for the lower extremities, which includes the lumbar and 
sacral spine.  The November 1968 report of medical history 
included a note that stated "no mention of any back ache, 
pain or discomfort."  A service medical record, dated 
November 25, 1968, shows that the veteran was seen for muscle 
spasm of the lumbar spine.  It was noted that the veteran 
claimed to have disc trouble proven by X-ray.  The veteran 
was given pain medication and instructed to use a bed board.  
The report of medical examination upon separation from 
service in June 1970 revealed a normal spine.  The veteran 
noted that he was "in fair health."  

Also of record at the time of the April 1971 rating decision 
was a report of VA examination, dated in September 1970.  It 
was noted that the veteran complained of a back injury.  X-
rays of the thoracic and lumbosacral spine showed normal 
alignment of the vertebral bodies and no evidence of 
spondylolysis or spondylolisthesis.  The conclusion of the 
physician was normal thoracic and lumbosacral spine based on 
radiographic evidence.  The veteran's gait was noted as being 
within normal limits.  No diagnosis regarding the veteran's 
back was included in the September 1970 VA examination 
report.

The evidence added to the record subsequent to the last final 
denial, in April 1971, includes a report of a May 2004 VA 
examination.  The veteran reported that he had had a 
considerable amount of trouble with his back while he was in 
basic training, especially when he had to run or carry a 
"rug" sack.  He also reported having to put a piece of 
plywood under his bed during service because of his back.  
The 2004 VA examiner assessed the veteran with low back pain 
and noted that the veteran believes that his back was injured 
and exacerbated while he was in basic training and indicated 
that he was going to file a claim for such.  A radiology 
diagnostic report, dated in May 2004, noted degenerative 
changes involving all levels of the lumbar spine, with disc 
space narrowing, marginal sclerosis and endplate 
osteophytosis more significantly affecting the L2-3 and L4-5 
levels.  Vacuum phenomena were present at L2-3 and L4-5.  The 
X-ray also revealed evidence of neural formaina narrowing at 
the same levels.  An August 2004 VA outpatient treatment 
record noted a past medical history of chronic low back pain, 
status post lumbar laminectomy in 1973.  The veteran also 
resubmitted the October 24, 1968 letter from Dr. L.G. after 
filing the claim to reopen in March 2004.

As a pre-existing back disability was noted on examination 
for entrance into service in November 1968, a presumption of 
soundness as to the back does not apply.  38 U.S.C.A. § 1111 
(West 2002).  The law further provides that, if a pre-
existing disorder is noted upon entry into service, the 
veteran cannot bring a claim for service incurrence for that 
disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case, the 
provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply, 
and the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  
Temporary flare-ups of a pre-existing disorder during 
service, without evidence of a worsening of the underlying 
condition, do not constitute aggravation.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004).

The Board finds that the evidence added to the record since 
the last final denial, when considered in conjunction with 
the record as a whole, is not cumulative and redundant, and 
was not of record at the time of the April 1971 rating 
decision.  In particular, the Board notes that the clinical 
VA records received since the last final denial reveals a 
current back disability, which was not previously clinically 
established or considered by the agency decisionmakers.  
Thus, it is new and not cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  However, the Board does 
not find the "new" evidence to be material.  As previously 
noted, "material" evidence relates to an unestablished fact 
necessary to substantiate the claim.  Additionally, new and 
material evidence must also raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that the April 1971 rating decision found 
that a back disability was noted upon induction examination.  
As an abnormal clinical finding regarding the veteran's back 
was noted on the veteran's induction examination, the 
presumption of soundness as to a back disability does not 
attach in this case.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
In this light, the RO found, based on a review of the service 
medical records and a post-service VA examination conducted 
less than one year after the veteran's discharge from active 
duty, that the evidence did not show any permanent 
aggravation of the pre-existing back condition.  The Board 
again notes that in order to be considered "material" 
evidence, it must relate to an unestablished fact necessary 
to substantiate the claim and the evidence, as a whole, must 
raise a reasonable possibility of substantiating the claim.  
As noted above, the veteran has the burden of proof to 
establish aggravation.  The Board notes that evidence of an 
increase in severity includes, among other things, 
affirmative evidence of increase in severity during service 
or a medical opinion finding an increase in severity.  In 
this regard, the Board notes that the new evidence submitted 
by the veteran, as detailed above, does not show that his 
pre-existing back condition was permanently increased in 
severity in service.  Indeed, the evidence received by VA 
since the veteran filed to reopen his service claim goes to 
establishing a current disability.  While the clinical 
evidence shows a current disability, the Board notes that the 
record does not contain any medical opinion of record, 
private or VA, that suggests that the veteran had a pre-
existing back disability that was permanently aggravated by 
active service.  Therefore, as the veteran has not met this 
burden of proving a permanent increase in severity in 
service, the Board finds that a reasonable possibility of 
substantiating the claim has not been raised by the new 
evidence.  

In the absence of evidence showing that the veteran's pre-
existing back condition permanently increased in severity in 
service, the Board concludes that the additional evidence is 
not new and material and the claim for service connection for 
a back disability is not reopened.  Accordingly, the Board 
finds that the element of the service connection claim that 
was missing at the time of the prior final denial remains 
deficient.  As such, the Board finds that new and material 
evidence has not been received to reopen the claim for 
service connection for a back disability.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 
C.F.R. § 3.102 (2007), but does not find that the evidence is 
of such approximate balance as to warrant its application.


ORDER

New and material evidence not having been received, the claim 
for service connection for a back disability is not reopened.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


